Exhibit 10.1

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is effective as
of January 16, 2017 (the “Effective Date”), by and between Addus Healthcare,
Inc., an Illinois corporation (the “Company”), and W. Bradley Bickham, an
individual domiciled in the State of Texas (the “Executive”). The Company and
Executive are hereinafter sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company, its parent and its subsidiaries (collectively, the “Addus
HealthCare Group”) provide home care services to individuals, county and state
governments, health maintenance organizations, independent physician
associations, insurance companies, facilities, other business purchasers of such
services, and to the general public at large;

WHEREAS, the Company desires to employ the Executive as its Executive Vice
President and Chief Operating Officer, and the Parties desire to enter this
Agreement to secure the Executive’s employment, all on the terms and conditions
set forth herein;

WHEREAS, by virtue of the Executive’s employment by the Company pursuant to the
terms hereof, the Executive will obtain and become familiar with certain
valuable confidential and proprietary information relating to the Addus
HealthCare Group.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties, intending to be legally bound, agree as follows:

 

  1. Effectiveness; Term of Employment.

 

  (a) This Agreement shall automatically become effective on the Effective Date
provided the Executive commences employment on such date; otherwise, this
Agreement shall automatically terminate on the Effective Date and shall be
deemed never to have become effective.

 

  (b)

The Company hereby employs the Executive, and the Executive hereby accepts
employment by the Company for the period commencing as of the Effective Date and
ending on the first (1st) anniversary of the Effective Date, or on such earlier
date as provided pursuant to the terms and conditions of this Agreement (the
“Initial Employment Term”). At the end of the Initial Employment Term, this
Agreement shall automatically renew for successive one (1) year terms (each, as
may be earlier terminated pursuant to the terms and conditions of this
Agreement, an “Additional Employment Term” and together with the Initial
Employment Term, the “Employment Term”), unless either Party provides notice to
the other of its or his intention not to renew this Agreement at least thirty
(30) days prior to the expiration of the Initial Employment Term or any
Additional Employment Term (a “Non-Renewal”). During the Employment Term, the
Executive shall (i) devote substantially all of his professional time, loyalty,
and efforts to discharge his duties hereunder on

 

1



--------------------------------------------------------------------------------

  a timely basis; (ii) use his best efforts to loyally and diligently serve the
business and affairs of the Addus HealthCare Group; and (iii) endeavor in all
respects to promote, advance, and further the Addus HealthCare Group’s interests
in all matters. To the extent it does not interfere with Executive’s duties
hereunder in any material respect, the Parties agree that this provision should
not be construed as limiting Executive’s right to serve on up to one (1) board
of, or otherwise engage in activities on behalf of, charitable and civic
organizations and, upon prior written approval of the Company, one (1) board of
a for profit entity that does not compete with the business of the Company.

 

  2. Employment Duties.

During the Employment Term, the Company will employ the Executive as its
Executive Vice President and Chief Operating Officer, a senior executive
position that reports directly to the Chief Executive Officer (“CEO”) of the
Company. The Executive’s principal duties and responsibilities shall be to
oversee and direct the operations of the Addus HealthCare Group including the
management and delivery of home care and adult day care services and the
performance of such other executive duties and responsibilities as may be
assigned to him by the CEO or the Board of Directors and are consistent with the
Executive’s position as Chief Operating Officer of the Company.

 

  3. Compensation.

The Company will pay the Executive as follows during the Employment Term:

 

  (a) Base Salary. Commencing on the Effective Date of this Agreement, the
Company shall pay the Executive a base salary at the annual rate of Three
Hundred Fifty Thousand Dollars ($350,000), which shall be paid in accordance
with the normal payroll practices of the Company and shall be subject to
applicable withholdings and deductions. Thereafter, the Executive’s base salary
shall be subject to review and adjustment upward by the compensation committee
(the “Compensation Committee”) of the board of directors of Addus HomeCare
Corporation (“Addus HomeCare”) (the “Board of Directors”) on or about each
anniversary of the Effective Date for each year during the Employment Term (as
adjusted from time-to-time, the “Base Salary”).

 

  (b)

Bonus. The Executive, at the discretion of the Compensation Committee, shall be
eligible (but not entitled) to receive an annual bonus as set forth on Exhibit A
hereto. The Compensation Committee, at its sole discretion, may determine the
amount of the annual bonus, if any, to which the Executive may become entitled
based on the quantitative and qualitative factors described on Exhibit A or any
other factors the Compensation Committee may deem appropriate from time to time.
All amounts payable pursuant to this Section 3(b), if any, shall be paid within
no more than thirty (30) days after completion of Addus HomeCare’s audited
financial statements for the most recently completed fiscal year and shall

 

2



--------------------------------------------------------------------------------

  be subject to applicable withholdings and deductions. Bonus is not salary and
is earned on the day it is paid. To be eligible to receive the bonus, the
Executive must be actively employed and must not have given notice of
termination on or prior to such date.

 

  (c) Equity Awards. On or as soon as practicable following the Effective Date,
the Executive will be granted (i) a nonqualified stock option pursuant to Addus
HomeCare’s 2009 Stock Incentive Plan (the “Plan”) to purchase 50,000 shares of
Addus HomeCare’s common stock (“Common Stock”), pursuant to a Nonqualified Stock
Option Award Agreement to be entered into by the Executive and Addus HomeCare,
and (ii) 10,000 restricted shares of Common Stock under the Plan pursuant to a
Restricted Stock Award Agreement to be entered into by the Executive and Addus
HomeCare. The equity awards will vest annually over a four-year period and will
be subject to such other terms and conditions set forth in the Plan and
applicable award agreements.

 

  4. Expenses.

It is recognized that the Executive, in the performance of his duties hereunder,
may be required to expend sums for travel (e.g., airfare, automobile rental,
etc.), entertainment, and lodging. During the Employment Term, the Company shall
reimburse the Executive for reasonable business expenses incurred by him during
the Employment Term in connection with the performance of his duties hereunder
conditioned upon and subject to the Company’s established policies and
procedures, including written receipt from the Executive of an itemized
accounting in accordance with the Company’s regular business expense
verification practices.

 

  5. Benefits.

During the Employment Term, the Executive shall be entitled to benefits under
such plans, programs, or arrangements as the Board of Directors may establish or
maintain from time to time for similarly-situated employees, and in accordance
with its policies, which may change at the sole discretion of the Board of
Directors. Benefits as of the Effective Date are:

 

  (a) Four (4) weeks of paid vacation during each year of employment. Subject to
the Company’s established policies and procedures, vacation may be carried over
to a subsequent year of employment, not to exceed eight (8) weeks during any
calendar year of employment.

 

  (b) Five (5) days personal/sick leave per year, with pay. Personal/sick days
may be carried over to a subsequent year of employment, not to exceed ten
(10) days during any calendar year of employment.

 

  (c) Six (6) Company holidays, plus two (2) floating holidays, per year.

 

  (d)

Coverage beginning on the Effective Date under the health benefit plan provided
by the Company to its executives, which may change, at the sole discretion of
the

 

3



--------------------------------------------------------------------------------

  Board of Directors, from time to time. The Company will cover the Executive
and his dependents, if any, during the Employment Term to the same extent and
according to the same terms as the Company’s other executives are covered.

 

  (e) Life insurance policy beginning on the Effective Date with a face amount
of up to five (5) times the Base Salary, provided that the Company shall not be
required to spend greater than three percent (3%) of the Base Salary in
purchasing such insurance policy.

 

  (f) Short-term and long-term disability insurance beginning on the Effective
Date to the same extent and according to the same terms as the Company’s other
similarly-situated executives are covered, which may change, at the sole
discretion of the Board of Directors, from time to time.

 

  (g) Tuition reimbursement shall be available for courses relevant to the
Executive’s position and taken at an accredited institution, subject to prior
approval by the Board of Directors.

 

  (h) Participation in the Company’s 401(k) plan up to the defined Internal
Revenue Service limit beginning 30 days after the Effective Date. The Company
will annually match 6% of the Executive’s annual contribution to such plan
during the Employment Term, subject to the Company’s established policies and
procedures.

 

  6. Termination by the Company.

 

  (a) The Company may terminate the Executive’s employment hereunder at any time
for Reasonable Cause. The term “Reasonable Cause” shall be limited to the
following:

(i) A material breach or omission by the Executive of any of his duties or
obligations under this Agreement (except due to Disability, as defined below)
that the Executive shall fail to cure after receipt of written notice of such
breach or omission from the Company’s CEO or Board of Directors, which notice
shall designate a reasonable period of time, if curable at all, of not less than
ten (10) business days within which the breach or omission must be cured to the
reasonable satisfaction of the CEO or the Board of Directors, as applicable, in
order to prevent a termination for Reasonable Cause; provided, however, that the
Executive shall only be permitted the opportunity to cure such breaches or
omissions a total of two times in any twelve (12)-month rolling period;

(ii) Willfully engaging in any action that materially damages, or that may
reasonably be expected to materially damage, the Addus HealthCare Group or the
business or goodwill thereof;

 

4



--------------------------------------------------------------------------------

(iii) Breaching the Executive’s fiduciary duty to the Addus HealthCare Group;

(iv) Committing any act involving fraud, misusing or misappropriating money or
other property of the Addus HealthCare Group, committing a felony, using illegal
drugs, misusing or abusing prescriptive or over-the-counter drugs, habitually
using other intoxicants, or chronic absenteeism;

(v) Gross negligence or willful misconduct by the Executive;

(vi) Committing acts constituting gross insubordination, such as, without
limitation, the intentional disregard of any reasonable directive of the CEO or
the Board of Directors; or

(vii) failing to perform any material duty in a timely and effective manner and
failing to cure any such performance deficiency after receipt of written notice
of the deficiency from the CEO or Board of Directors, which notice shall
designate the reasonable period of time, if curable at all, of not less than ten
(10) days within which the performance deficiency must be cured to the
reasonable satisfaction of the CEO or the Board of Directors, as applicable, in
order to prevent a termination for reasonable cause; provided, however, that the
Executive shall only be permitted the opportunity to cure such performance
deficiencies a total of two times in any twelve (12)-month rolling period.

 

  (b) The Executive’s employment hereunder shall be terminated in the event of
his death, and the Company may terminate the Executive’s employment hereunder if
the Executive suffers a physical or mental disability (a “Disability”) so that
the Executive is or, in the opinion of an independent physician retained by the
Company for purposes of this determination will be, unable to perform his duties
in a manner satisfactory to the Company for a period of ninety (90) days out of
any one hundred eighty (180) consecutive-day period (in which event the
Executive shall be deemed to have suffered a permanent Disability).

 

  (c) The Company may terminate the Executive’s employment hereunder at any time
for any other reason, or for no reason.

 

  (d) Termination of the Executive’s employment for any reason shall terminate
the Employment Term but shall not affect the Executive’s obligations pursuant to
Section 9 hereof, which obligations shall remain in effect for the period
therein provided.

 

  7. Termination by the Executive.

The Executive may terminate his employment with the Company (a) for Good Reason
(as defined below) or (b) without Good Reason, in each case, upon not less than
thirty (30) days

 

5



--------------------------------------------------------------------------------

prior written notice to the Company; provided, however, that after the receipt
of such notice, the Company may, in its discretion accelerate the effective date
of such termination at any time by written notice to the Executive. Termination
of the Executive’s employment by the Executive shall terminate the Employment
Term but shall not affect the Executive’s obligations under Section 9 hereof,
which obligations shall remain in effect for the period therein provided. As
used herein, “Good Reason” means (i) any reduction in the Executive’s Base
Salary, (ii) any material reduction to the Executive’s employment duties and
responsibilities, (iii) any material breach by the Company of any material term
of this Agreement, other than a breach which is remedied by the Company within
10 days after receipt of written notice given by the Executive, (iv) a change in
the Executive’s direct reporting duty to a person other than the CEO of the
Company or the Board of Directors; or (v) the relocation of the Executive’s
principal office to a location more than fifty (50) miles from Frisco, Texas.

 

  8. Rights and Obligations Upon Termination.

 

  (a) If the Executive’s employment is terminated by the Company pursuant to
Section 6(a) or 6(b) hereof or by the Executive pursuant to Section 7(b) hereof,
the Executive or his estate shall have no further rights against the Addus
HealthCare Group hereunder, except for the right to receive, with respect to the
period prior to the effective date of termination:

(i) Any unpaid Base Salary under Section 3(a) hereof for any period prior to the
effective date of termination;

(ii) Any accrued but unpaid benefits under Section 5 hereof for any period prior
to the effective date of termination; and

(iii) In the case of termination pursuant to Section 6(b), eligibility for life
or disability insurance benefits described in Sections 5(e) or (f), as
applicable.

Such payments shall be made to the Executive whether or not the Company chooses
to utilize the services of the Executive for the required notice period
specified in Section 7.

 

  (b) If the Executive’s employment is terminated pursuant to Section 6(c)
hereof or Section 7(a) hereof, or as a result of Non-Renewal by the Company, the
Executive shall be entitled to, in lieu of any further payments to the Executive
for periods subsequent to the date of termination:

(i) Any unpaid Base Salary under Section 3(a) hereof for any period prior to the
effective date of termination;

(ii) A pro rata portion of the bonus under Section 3(b) hereof based on what
Executive would have been entitled to receive pursuant to the Company’s
then-effective bonus plan had his employment not been

 

6



--------------------------------------------------------------------------------

terminated, which shall be payable following the time the Company determines the
amount of bonuses payable to its executives following the end of the year in
which termination occurs;

(iii) Any accrued but unpaid benefits under Section 5 hereof for any period
prior to the effective date of termination;

(iv) Conditioned upon the Executive’s strict compliance with the post-employment
restrictions described in Section 9 below and subject to applicable withholdings
and deductions, severance pay (“Base Severance Pay”) in an amount equal to the
Executive’s Base Cash Compensation (as defined below) to be paid in equal
installments on the Company’s regular pay dates over the twelve (12) month
period following termination of the Executive’s employment (subject to
applicable withholdings and deductions, plus, if the Executive elects to
continue his health, dental, and/or vision insurance coverage under COBRA, the
Executive shall be eligible to receive cash payments equal to the difference
between his COBRA continuation coverage premiums and the amount of premiums paid
by similarly-situated active employees of the Company under the Company’s
health, dental, and/or vision insurance plans, for a period of twelve
(12) months following the Executive’s date of termination of employment, to be
paid in equal installments on the Company’s regular pay dates (subject to
applicable withholdings and deductions).

For purposes of this Agreement, “Base Cash Compensation” shall mean the highest
annual Base Salary in effect for the Executive.

 

  (c)

Notwithstanding anything to the contrary set forth herein, if the Executive’s
employment is terminated by the Company pursuant to Section 6(c) within six
(6) months prior to, or one (1) year following, a Change in Control (as defined
below), the Executive shall be entitled to, in lieu of the payments to be made
pursuant to Section 8(b)(iv), an amount equal to the Executive’s Annual Cash
Compensation (as defined below) (subject to applicable withholdings and
deductions, less any payment already received pursuant to Section 8(b)(iv)
(“Change of Control Severance Pay” and, together with Base Severance Pay,
“Severance Pay”), which shall be payable in accordance with the normal payroll
practices of the Company in equal installments on the Company’s regular pay
dates for one (1) year following termination of the Executive’s employment,
plus, if the Executive elects to continue his health, dental and/or vision
insurance coverage under COBRA, the Executive shall be eligible to receive cash
payments equal to the difference between his COBRA continuation coverage
premiums and the amount of premiums paid by similarly-situated active employees
of the Company under the Company’s health, dental and/or vision insurance plans,
payable in equal installments on the Company’s regular pay dates (subject to
applicable withholdings and deductions) until the earlier of (x) one (1) year
following the termination of the Executive’s employment or (y) the date that the

 

7



--------------------------------------------------------------------------------

  Executive is eligible to receive coverage and benefits from a new employer. As
used herein, a “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities under an employee benefit plan of Addus
HomeCare, or a corporation owned directly or indirectly by the stockholders of
Addus HomeCare in substantially the same proportions as their ownership of stock
of Addus HomeCare, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Addus HomeCare
representing more than 50% of the total voting power represented by Addus
HomeCare’s then outstanding securities that vote generally in the election of
directors (referred to herein as “Voting Securities”); or (ii) after the date of
this Agreement, the stockholders of Addus HomeCare approve (x) a merger or
consolidation of Addus HomeCare with any other corporation, other than a merger
or consolidation that would result in the Voting Securities of Addus HomeCare
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) more than 50% of the total voting power represented by the
Voting Securities of Addus HomeCare or such surviving entity outstanding
immediately after such merger or consolidation, or (y) a plan of complete
liquidation of Addus HomeCare or an agreement for the sale or disposition by
Addus HomeCare of (in one transaction or a series of transactions) all or
substantially all of Addus HomeCare’s assets.

For purposes of this Agreement, “Annual Cash Compensation” shall mean the sum of
(a) the highest annual Base Salary in effect for the Executive and (b) the
greater of (i) the Executive’s bonus for the most recently-completed year, if
any, or (ii) the annualized amount of the Executive’s target bonus for the then
current year.

 

  (d) The Executive acknowledges and agrees that the Company’s obligations to
make payments pursuant to Sections 8(b)(iv) and 8(c) above are expressly
conditioned on the Executive timely executing, delivering and not revoking a
customary general release in form and substance satisfactory to the Company
within the period that is sixty (60) days following the date of the Executive’s
termination of employment or service with the Company. To the extent that such
sixty (60) day period spans two (2) calendar years, no payment of any severance
amount or benefit that is (i) considered to be nonqualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(collectively, “Code §409A”) and (ii) conditioned upon the release, shall be
made before the first day of the second calendar year, regardless of when the
release is actually executed and returned to the Company.

 

8



--------------------------------------------------------------------------------

  9. Covenants of the Executive.

 

  (a) No Conflicts. The Executive represents and warrants that he is not
personally subject to any agreement, order, or decree that restricts his
acceptance of this Agreement and performance of his duties with the Company
hereunder.

 

  (b) Non-Competition; Non-Solicitation. During the Employment Term and during
the Restrictive Period (as defined below), the Executive shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, either on his own behalf or on behalf of any other person or entity
whom he may manage, control, participate in, consult with, render services for,
or be employed by or associated with, compete with the Business (as defined
below) in any of the following described manners:

(i) Engage in, assist, or have any interest in, as principal, consultant,
advisor, agent, financier, or employee, any business entity that is, or that is
about to become engaged in, providing goods or services in competition with the
Addus HealthCare Group within a geographic radius of fifty (50) miles from any
Addus HealthCare Group branch office;

(ii) Solicit or accept any business (or help any other person solicit or accept
any business) from any person or entity that on the Effective Date is a customer
of the Addus HealthCare Group, or during the Employment Term becomes a customer
of the Addus HealthCare Group, other than a customer that does not engage in the
Business;

(iii) Induce or attempt to induce any employee of the Addus HealthCare Group to
terminate such employee’s relationship with the Addus HealthCare Group or in any
way interfere with the relationship between the Addus HealthCare Group and any
employee thereof; or

(iv) Induce or attempt to induce any customer, referral source, supplier,
vendor, licensee, or other business relation of the Addus HealthCare Group to
cease doing business with the Addus HealthCare Group, or in any way interfere
with the relationship between any such customer, referral source, supplier,
vendor, licensee, or business relation, on the one hand, and the Addus
HealthCare Group, on the other hand.

For purposes hereof, the term “Business” means the business of providing home
care services of the type and nature that the Addus HealthCare Group performs
and/or any other business activity in which the Addus HealthCare Group performs,
or program or service under active development proposed to be performed, and/or
any other business activity in which the Addus HealthCare Group becomes engaged
in on or after the date hereof while the Executive is employed by the Company.

For purposes hereof, the term “Restricted Period” means the period beginning on
the date on which the Executive’s employment is terminated by the Company or the
Executive for any reason and ending on the first (1st) anniversary of such date.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions, nothing herein shall prohibit the
Executive from owning one percent (1%) or less of any securities of an Addus
HealthCare Group competitor, if such securities are listed on a nationally
recognized securities exchange or traded over-the-counter. If, at the time of
enforcement of this Section 9(b), a court holds that the restrictions stated
herein are unreasonable under the circumstances then existing, the Parties agree
that the maximum period, scope or geographic area reasonable under such
circumstances shall be substituted for the stated period, scope or area
determined to be reasonable under the circumstances by such court.

 

  (c)

Non-Disclosure. The Executive recognizes and acknowledges that he will have
access to certain confidential and proprietary information of Addus HealthCare
Group, including, but not limited to, Trade Secrets (as defined below) and other
proprietary commercial information, and that such information constitutes
valuable, special, and unique property of Addus HealthCare Group. The Executive
agrees that he will not, for any reason or purpose whatsoever, except in the
performance of his duties hereunder, or as required by law, disclose any of such
confidential information to any person, entity, or governmental authority
without express authorization of the Company. This restriction shall not,
however, prohibit the Executive from communicating with any Government Agency or
otherwise participating in any investigation or proceeding that may be conducted
by any Government Agency, including providing Company documents or other
information, without consent of the Company. The Executive further agrees that
he shall not, at any time during the Employment Term or thereafter, without the
express prior written consent of the Company, directly or indirectly, in any
capacity whatsoever, either on his own behalf or on behalf of any other person
or entity that he manages, controls, participates in, consults with, renders
services for, or is employed by or associated with, disclose or use, except when
necessary to further the interests of the Business, any Trade Secret of the
Addus HealthCare Group, whether such Trade Secret is in the Executive’s memory
or embodied in writing or other physical form. For purposes of this Agreement,
“Trade Secret” means any information, not generally known to, and not readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and is the subject of efforts to maintain its secrecy
that are reasonable under the circumstances, including, but not limited to,
(i) trade secrets; (ii) information concerning the business or affairs of the
Addus HealthCare Group, including its products or services, fees, costs, and
pricing structures, charts, manuals and documentation, databases, accounting and
business models, designs, analyses, drawings, photographs and reports, computer
software, copyrightable works, inventions, devices, new developments, methods
and processes, whether patentable or unpatentable and whether or not reduced to
practice, sales records, and other proprietary commercial information;
(iii) information concerning actual and prospective clients and customers of the

 

10



--------------------------------------------------------------------------------

  Addus HealthCare Group, including client and customer lists and other
compilations; and (iv) information concerning employees, contractors, and
vendors of the Addus HealthCare Group, including personal information and
information concerning the compensation or other terms of employment of such
individuals. “Trade Secret,” however, shall not include general “know-how”
information acquired by the Executive during the course of his employment that
could have been obtained by him from public sources without the expenditure of
significant time, effort, and expense.

 

  (d) Covenant Regarding Confidential and Proprietary Information. The Executive
will promptly disclose in writing to the Company each improvement, discovery,
idea, invention, and each proposed publication of any kind whatsoever, relating
to the Business made or conceived by the Executive either alone or in
conjunction with others while employed hereunder if such improvement, discovery,
idea, invention, or publication results from or was suggested by such employment
(whether or not patentable and whether or not made or conceived at the request
of or upon the suggestion of the Company, and whether or not during his usual
hours of work, whether in or about the premises of the Addus HealthCare Group
and whether prior or subsequent to the execution hereof). The Executive will not
disclose any such improvement, discovery, idea, invention or publication to any
person, entity, or governmental authority, except to the Company. Each such
improvement, discovery, idea, invention, and publication shall be the sole and
exclusive property of, and is hereby assigned by the Executive to, the Company,
and at the request of the Company, the Executive will assist and cooperate with
the Company and any person or entity from time to time designated by the Company
to obtain for the Company or its designee the grant of any letters patent in the
United States of America and/or such other country or countries as may be
designated by the Company, covering any such improvement, discovery, idea,
invention, or publication and will in connection therewith execute such
applications, statements, assignments, or other documents, furnish such
information and data, and take all such other action (including, without
limitation, the giving of testimony) as the Company may from time to time
reasonably request. The foregoing provisions of this Section 9(d) shall not
apply to any improvement, discovery, idea, invention, or publication for which
no equipment, supplies, facilities, or confidential and proprietary information
of Addus HealthCare Group was used and that was developed entirely on the
Executive’s own time, unless (x) the improvement, discovery, idea, invention, or
publication relates to the Business or the actual or demonstrably anticipated
research or development of the Business, or (y) the improvement, discovery,
idea, invention, or publication results from any work performed by the Executive
for the Addus HealthCare Group.

 

  (e) Non-Disparagement. The Executive agrees that, during the Employment Term
and the Restrictive Period, he will not make any statement, either in writing or
orally, that is communicated publicly or is reasonably likely to be communicated
publicly and that is reasonably likely to disparage or otherwise harm the
business or reputation of the Addus HealthCare Group, or the reputation of any
of its current or former directors, officers, employees, or stockholders.

 

11



--------------------------------------------------------------------------------

  (f) Return of Documents and Other Property. Upon termination of employment,
the Executive shall return all originals and copies of books, records,
documents, customer lists, sales materials, tapes, keys, credit cards, and other
tangible property of Addus HealthCare Group within the Executive’s possession or
under his control.

 

  (g) Remedies for Breach. In the event of a breach or threat of a breach of the
provisions of this Section 9, the Executive hereby acknowledges that such breach
or threat of a breach will cause the Company to suffer irreparable harm and that
the Company shall be entitled to an injunction restraining the Executive from
breaching such provisions. The foregoing shall not, however, be construed as
prohibiting the Company from having available to it any other remedy, either at
law or in equity, for such breach or threatened breach, including, but not
limited to, the immediate cessation of employment and any remaining Severance
Pay and benefits pursuant to Section 8, the recovery of damages from the
Executive, and the notification of any employer or prospective employer of the
Executive as to the limitations and restrictions contained in this Agreement
(without limiting or affecting the Executive’s obligations under the other
paragraphs of this Section 9). In addition, the Executive also expressly
acknowledges and agrees that, in addition to the foregoing rights and remedies,
the Executive shall reimburse the Company for all attorneys’ fees, costs, and
expenses incurred by Company to enforce the provisions of this Section 9.

 

  (h) Acknowledgement. The Executive acknowledges that he will be directly and
materially involved as a senior executive in all important policy and
operational decisions of Addus HealthCare Group. The Executive further
acknowledges that the scope of the foregoing restrictions has been specifically
bargained between the Company and the Executive, each being fully informed of
all relevant facts. Accordingly, the Executive acknowledges that the foregoing
restrictions of this Section 9 are fair and reasonable, are minimally necessary
to protect Addus HealthCare Group, its stockholders, and the public from the
unfair competition of the Executive who, as a result of his employment with the
Company, will have had access to the most confidential and important information
of Addus HealthCare Group, its Business, and future plans. The Executive
furthermore acknowledges that no unreasonable harm or injury will be suffered by
him from enforcement of the covenants contained herein and that he will be able
to earn a reasonable livelihood following termination of his employment
notwithstanding enforcement of the covenants contained herein.

 

  (i)

Right of Set Off. In the event of a breach by the Executive of the provisions of
this Agreement, the Company is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, and after ten (10) days prior
written notice to the Executive, to set-off and apply any and all amounts at any
time held

 

12



--------------------------------------------------------------------------------

  by the Company on behalf of the Executive and all indebtedness at any time
owing by the Addus HealthCare Group to the Executive against any and all of the
obligations of the Executive now or hereafter existing.

 

  10. Prior Agreement.

This Agreement contains the entire understanding of the Parties with respect to
the matters set forth herein. Each Party acknowledges that there are no
warranties, representations, promises, covenants, or understandings of any kind
except those that are expressly set forth in this Agreement. This Agreement
supersedes and is in lieu of any and all other agreements between the Executive
and the Company or its predecessor or any subsidiary, and any and all such
employment agreements or arrangements are hereby terminated and deemed of no
further force or effect.

 

  11. Assignment.

Neither this Agreement, nor any rights or duties of the Executive hereunder,
shall be assignable by the Executive, and any such purported assignment by him
shall be void. The Company may assign all or any of its rights hereunder.

 

  12. Notices.

Unless specified in this Agreement, all notices and other communications
hereunder shall be in writing and shall be deemed given upon receipt or refusal
thereof if delivered personally, sent by overnight courier service, mailed by
registered or certified mail (return receipt requested), postage prepaid, or
emailed to the other Party’s email address on the Company’s computer network
(except that email shall not be deemed given upon refusal thereof). Notice to
each Party, if mailed or sent by overnight courier service, shall be to the
following addresses:

 

  (a) If to the Executive, to:

W. Bradley Bickham

613 Swan Drive

Coppell, Texas 75019

 

  (b) If to the Company, to:

Addus HealthCare, Inc.

2300 Warrenville Road

Downers Grove, Illinois 60515

Attention: CEO

With a copy, which shall not constitute notice, to:

Bass, Berry & Sims

150 Third Avenue South

Nashville, Tennessee 37201

Attention: Kris Kemp, Esq.

Telephone: (615) 742-6237

E-mail: kkemp@bassberry.com

Any Party may change its address for notice by giving all other Parties notice
of such change pursuant to this Section 12.

 

13



--------------------------------------------------------------------------------

  13. Amendment.

This Agreement may not be changed, modified, or amended except in writing signed
by both Parties to this Agreement.

 

  14. Waiver of Breach.

The waiver by either Party of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
Party.

 

  15. Invalidity of Any Provision.

The provisions of this Agreement are severable, it being the intention of the
Parties that, should any provision hereof be invalid or unenforceable, such
invalidity or enforceability of any provisions shall not affect the remaining
provisions hereof, but the same shall remain in full force and effect as if such
invalid or unenforceable provision or provisions were omitted.

 

  16. 409A Compliance.

This Agreement is intended to comply with or be exempt from Code §409A, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with or exempt from Code §409A. If the Executive
is a specified employee within the meaning of that term under Code §409A, then
with regard to any payment that is considered non-qualified deferred
compensation under Code §409A and payable on account of a separation from
service, such payment shall be made on the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such separation
from service, and (ii) the date of the Executive’s death (the “Delay Period”) to
the extent required under Code §409A. Upon the expiration of the Delay Period,
all payments delayed shall be paid to the Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided for in
accordance with the normal payment dates specified herein. To the extent any
reimbursements or in-kind benefits under this Agreement constitute non-qualified
deferred compensation for purposes of Code §409A, (i) all such expenses or other
reimbursements under this Agreement shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Executive, (ii) any right to such reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code §409A, the Executive’s right to

 

14



--------------------------------------------------------------------------------

receive any installment payment pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments. In no event shall
any payment under this Agreement that constitutes non-qualified deferred
compensation for purposes of Code §409A be subject to offset, counterclaim, or
recoupment by any other amount unless otherwise permitted by Code §409A.

 

  17. Governing Law.

This Agreement shall be governed by, and construed, interpreted, and enforced in
accordance with the laws of the State of Texas as applied to agreements entirely
entered into and performed in Texas by Texas residents exclusive of the conflict
of laws provisions of any other state.

 

  18. Survival.

Obligations under this Agreement which by their nature would continue beyond the
termination of this Agreement, including without limitation Sections 8 and 9,
shall survive termination of this Agreement for any reason.

 

  19. Arbitration.

Except as set forth below, any controversy or claim arising out of or relating
to this Agreement (including, without limitation, as to arbitrability and any
disputes with respect to the Executive’s employment with the Company or the
termination of such employment), or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date of filing of the arbitration
administered by a person authorized to practice law in the State of Texas and
mutually selected by the Company and the Executive (the “Arbitrator”). If the
Company and the Executive are unable to agree upon the Arbitrator within fifteen
(15) days, they shall each select an arbitrator within fifteen (15) days, and
the arbitrators selected by the Company and the Executive shall appoint a third
arbitrator to act as the Arbitrator within fifteen (15) days (at which point the
Arbitrator alone shall judge the controversy or claim). The arbitration hearing
shall commence within ninety (90) calendar days after the Arbitrator is
selected, unless the Company and the Executive mutually agree to extend this
time period. The arbitration shall take place in Dallas, Texas. The Arbitrator
will have full power to give directions and make such orders as the Arbitrator
deems just. Nonetheless, the Arbitrator explicitly shall not have the authority,
power, or right to alter, change, amend, modify, add, or subtract from any
provision of this Agreement except pursuant to Section 15. The Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based within thirty (30) days
after the conclusion of the arbitration hearing. The agreement to arbitrate will
be specifically enforceable. The award rendered by the Arbitrator shall be final
and binding (absent fraud or manifest error), and any arbitration award may be
enforced by judgment entered in any court of competent jurisdiction. The Company
and the Executive shall each pay one-half (1/2) of the fees of the Arbitrator.
Notwithstanding anything set forth above to the contrary, in the event that the
Company seeks injunctive relief and/or specific performance to remedy a breach,
evasion, violation, or threatened violation of this Agreement, the Executive
irrevocably waives

 

15



--------------------------------------------------------------------------------

his right, if any, to have any such dispute decided by arbitration or in any
jurisdiction or venue other than a state or federal court in the State of
Texas. For any such action, the Executive further irrevocably consents to the
personal jurisdiction of the state and federal courts in the State of Texas.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ADDUS HEALTHCARE, INC. By:  

/s/ R. Dirk Allison

Name:   R. Dirk Allison Title:   President & Chief Executive Officer EXECUTIVE

/s/ W. Bradley Bickham

W. Bradley Bickham

 

17



--------------------------------------------------------------------------------

Exhibit A

Bonus

The Executive is eligible to receive a bonus in an amount equal to up to fifty
percent (50%) of the Executive’s annual Base Salary during the applicable
calendar year (pro-rated for any partial year), based on the Company’s
evaluation of the Executive’s performance compared to established Company and/or
individual objectives at the target levels, and up to seventy-five percent (75%)
of the Executive’s annual Base Salary for performance against established
objectives at the maximum levels, in each case, at the discretion of the Board
of Directors. The Board of Directors shall review and establish the objectives
and target levels annually.

 

18